DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-18 in the reply filed on 8/23/21 is acknowledged.   Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter as set forth in claim 1 entirely (see lines 3-12 of claim 1 and claims 2, 5-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the invention should be revised to reflect method invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In this application the claim(s) contains subject matter as recited in claims 1, 2, 4-6 which was not described in the .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the scope of the invention clearly directed to a fabrication of PCB (asymmetric)  and the body of the claims lacking of fabrication/making of the PCB which made scope of the claim unclear.   At best the recites of determining steps (line 3 and line 5 of claim 1) appears to be incomplete since determining do not mean that the pcb actually formed or made.   It is suggested the use of “providing or forming of pcb layers in prior to the configurations of the material associated with the layers in order to make the invention” since the claims clearly drawn to the method of making of asymmetric pcb”. 
	Further no positive method direct to the making of PCB existed in the claims 1, 2, 4-6, since only “the determining and  generating base on the computer modeling that predicts a warpage  of the printed circuit  board”(see claim 1, lines  3-4, 5-8, 9-12; claim 2, lines 2-6; and that as cited in 4-6);  since no product formed or found at the end of the process set forth in the a above claims. 
	The phrases: “based, at least in part, on computer modeling that predicts a warpage of the printed circuit board during use of the printed circuit board as part of a consumer product” (claim 1, line 6-8)is unclear and confusing since it is unclear as to exactly what applicant intent to incorporate into the process of claim 1.   Also, “the printed circuit board” (in  each line 7-8 of claim 1) lack proper antecedent basis for this’ “a consumer product” (claim 1, line 8) is confusing, since the claim drawn to a pcb making(see preamble, lines 1-2) rather than the consumer product. 
	Whether or not “based on a predicted reduction of the warpage during use of the printed circuit board as part of a consumer product” second occurrence in claim 1, line 10-11 as same as that in claim 1, line 7-8.   
	many terms or phrases are unclear and confusing the following are examples.
 	Claim 2, recites” determining respective amounts of curing to be applied to the first resin area and the second resin area based on the warpage predicted by computer modeling” (see lines 1-2) appears to be unclear and invalid since the “warpage predicted by computer modeling” is unknown and also the amount of curing also unknown at this stage of the process.  
	Claims 5-6 recites the determining amounts of curing (see claim 5, lines 3-4) and determining the warpage based, at least in part, on an initial coefficient of thermal expansion for the first resin area and an initial coefficient of thermal expansion for the second area”(see claim 6, lines 2-7) appears to be invalid since no set point  or dwell time provided prior to process of claim 5  and an initial coefficient thermal expansion for each of the first area as well as the second area is/are  unknown. 
	Claims 7-8, 13-14, 17  recites “ is comprised”(claim 7, line 1); “ are modified “(claim 8, line 1); “are separated”(claims 13-14, line 2); “is applied “(claim 17, line 1-2) directed to product no method limitations existed thereto.   
	“the application of the electrode magnetic” (claim 12, line 2); “the degree of curing” (claim 12, line 2) lack proper antecedent basis for this.
	Alternative terms or phrase:  “one or both” (claim 17, line 1) is confusing in that it is not known as to whether one or both process of radiation and pressure is referred in the process of claim 17.  Also “is applied” not positive method limitation, the use of:--“applying radiation and pressure to the alternative circuit layers and insulating layers of the PCB layers”— is suggested.
	“the applied”(claim 18, line 1); “the range of”(claim 18, line 2) lack proper antecedent basis.
Claims 1-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  forming /providing circuit layers, insulation layers;  alternative stacking circuit and insulating layers to form a stack;  predetermining areas in the stack;  applying  resin to the predetermining area; curing the resin, wherein  the resin in each of the area configured  to  with different curing degrees includes different coefficient s of thermal expansion (CTE).      

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10194537, hereinafter the ‘537. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims the substantially the every aspect limitations of the present application as follows:
	The patent’537 claims the method of fabricating an asymmetric printed circuit board with minimized warpage, the method comprising:
	determining a first resin area and a second resin area in a stack of printed circuit board layers (compare claim 1, lines 5-6);
	determining a first target coefficient of thermal expansion for the first resin area and a second target coefficient of thermal expansion for the second resin area based, at least in part, on computer modeling that predicts a warpage of the printed circuit board during use of the printed circuit board as part of a consumer product (compare claim 1, lines 7-11); and
	generating the asymmetric printed circuit board by differentially curing resin in the first resin area and the second resin area based on a predicted reduction of the warpage during use of the printed circuit board as part of a consumer product, wherein the degree of curing in the first area is different than a degree of curing in the second area (compare claim 1, lines 14-15, 23-24), respectively.
	limitations of claims 2-3, 4-6 appears to be claimed by the ‘537 compare to claim 1, lines 22-24 for claim 2; lines 10-11 for claim 3; lines 17-21 for claims 4-6, respectively. 
	limitations of claims 7-12 are also met by the ‘537 (compare claims 4-5 and 9-10 and claim 7).
	As applied to claims 13-15 refer to claims 12-14 of the ‘537.
	As applied to claims 16-18 refer to claim 6 of the ‘537.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt